DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-6 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/EP2019/057771 filed on 27 May 2019, which claims benefit under 35 USC 119(a)-(d) to foreign application No. PA 2018 70204 filed on 6 Apr. 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 Jan. 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 3 and 6 objected to because of the following informalities:  In this case a period should be placed at the end of claims 3 and 6.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claim 1 is directed to a process of preparing [18F]SFB; however the claim does not include any method steps and so it is unclear how the method for preparing the [18F]SFB should be carried out.  It is noted that claim 1 includes a reaction scheme but the reaction scheme does not clearly convey any steps and conditions necessary for carrying out the claimed process.   The use of the forward slash between the words in the scheme adds additional ambiguity because it suggests that the forward slash separated words are alternatives.  For example, [18F]F/base suggests [18F]F or a base.  
In claim 3, the limitation of “or similar polar, aprotic solvents” is indefinite because it is unclear which polar aprotic solvents qualify as similar polar, aprotic solvents.
In claim 6, the chemical name 2,5-dioxopyrrolidin-1-yl-4-((7,9-dioxo,6,10-dioxospiro[4.5]decan-8-ylidine)-I3-iodaneyl) benzoate is indefinite because a structure cannot be determined based on the name.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (US 2009/0286992 A1; published 19 Nov. 2009; see IDS filed on 7 Jan. 2021), in view of Petersen et al. (Eur. J. Org. Chem.; published 19 Dec. 2016; see attached 892).

	Carroll et al. teach the formation of 18F and 19F fluoroarenes bearing reactive functionalities (see title).  Carroll et al. teach that a particular compound of interest containing 18F- is [18F]FFB.  This has been shown to be a suitable acylating agent for radiolabeling of peptides, proteins, oligonucleotides and antibodies (see [0005]).  Carroll et al. teach that the inventors have developed a single step single pot method to synthesizing 18F and 19F fluoroarenes bearing reactive functionalities from a biaryliodonium salt intermendiate (see [0007]).  Carroll et al. disclose the reaction 
    PNG
    media_image1.png
    288
    429
    media_image1.png
    Greyscale
  (see example 2).  Carroll et al. disclose the synthesis of N-succinimidyl-4-[18F]fluorobenzoate.  NCA [18F]fluoride was automatically dried by azeotropic evaporation at 110oC using a solution of K2CO3 (carbonate base) and K222 in acetonitrile/water and then re-dissolved in anhydrous acetonitrile.  A solution of the iodonium salt (4) and TEMPO in DMF was added.  Radiochemical yields were determined by radio-HPLC 4-23% (see [0137]).
	Carroll et al. do not disclose the spirocyclic iodonium precursor of formula 
    PNG
    media_image2.png
    262
    227
    media_image2.png
    Greyscale
 or 2,5-dioxopyrrolidin-1-yl-4-((7,9-dioxo,6,10-dioxospiro[4.5]decan-8-ylidine)-I3-iodaneyl) benzoate   
    PNG
    media_image3.png
    282
    226
    media_image3.png
    Greyscale
.
	Petersen et al. teach nucleophilic 18F-labeling of spirocyclic iodonium ylide or boronic pinacol ester precursors (see title).  Petersen et al. teach that aryl(2-thienyl)iodonium salts are challenging to prepare and can have a limited shelf-life (see 453).  Petersen et al. teach a comparison study to 18F-labeled 4-fluoroanisole by using (a) boronic acid, (b) boronic pinacol ester, (c) spirocyclic iodonium ylide, and (d) (aryl)(mesityl)iodonium salt precursors (see scheme 2; Fig. 1).  Petersen et al. disclose the spirocyclic iodonium ylide 
    PNG
    media_image4.png
    174
    132
    media_image4.png
    Greyscale
 (see scheme 2).  Petersen et al. teach that spirocyclic iodonium ylides are shelf-stable (see pg. 454).  Petersen et al. teach that the spirocyclic iodonium ylides were the superior precursors with respect to the RCC and reproducibility both for aliquot and one-pot labeling procedures for the early research phase.  No toxic transition metals were required and standard labeling conditions for spirocyclic iodonium ylides resulted in acceptable RCCs in all cases (see pg. 457).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound and method of Carroll et al. (precursor 4 and its radiofluorination) by substituting the thienyl group in 4 with a 6,10-dioxaspiro[4.5]decane-7,9-dione and then 18F-label that precursor as taught by Petersen et al. and Carroll et al. because it would advantageously enable a shelf-stable precursor and advantageous 18F-labeling under standard condition in one pot resulting in acceptable RCCs.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618